Citation Nr: 0108187	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) June 1998 rating decision 
which denied service connection for chronic low back 
disability.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).  In a claim for 
disability compensation, the assistance provided by VA shall 
include a medical examination when such is necessary to make 
a decision on the claim.  An examination is necessary if the 
evidence (both medical and lay, including statements from the 
veteran himself) contains competent evidence of a current 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with active service, but there is 
insufficient medical evidence for VA to make a decision on 
the claim.  Id. (to be codified at 38 C.F.R. § 5103A(d)).

In this case, the veteran contends that he has chronic 
disability of the lumbar and cervical spine which developed 
as a result of injury in service.  He indicated that he 
received medical treatment following an in-service, 1977 
injury at the 902nd (FB) dispensary, Ft. Belvoir, Virginia, 
and that he has continued to experience recurrent pain and 
functional impairment over the years since his separation 
from service.

The veteran's service medical records document treatment for 
abdominal muscle strain in March 1978, but no report or 
clinical finding relative to impairment of the spine was 
noted on examination.  In November 1979, he reported 
musculoskeletal neck pain, but denied any neck trauma.  In 
April 1980, he was treated for "mild" sciatic nerve 
irritation.  The evidence of record indicates that he waived 
a service separation medical examination in November 1980.  

Post-service clinical evidence, consisting of VA records from 
December 1997 to April 1999, documents intermittent treatment 
for a multitude of symptoms and impairment, including 
disability of the spine; clinical studies performed during 
the treatment reveal arthritis.  On numerous occasions, the 
veteran indicated that his back pain and impairment developed 
as a result of injury in service, but his examining 
physicians did not render an opinion regarding the etiology 
of the disability; the veteran is not shown to be competent 
to render a medical opinion regarding the nature and etiology 
of any chronic back disability.  Thus, the Board believes a 
complete VA medical examination should be performed, 
including a review of the claims file, to determine the 
nature and origin of any current, chronic back disability.  
See Suttmann v. Brown, 5 Vet. App. 127 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any back impairment since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained 
by the RO and added to the claims file.  
The RO should also attempt to obtain 
from the 902nd (FB) dispensary at Ft. 
Belvoir, Virginia, any records of 
treatment of the veteran after his 
claimed 1977 back injury.  (All efforts 
in this regard should be documented in 
the claims file, and the record must 
include a response from the service 
department as to its search for 
possible additional Ft. Belvoir 
records.)

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of 
any chronic back disability which may 
now be present.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  Any testing or clinical 
studies, deemed necessary, should be 
performed.  The examiner should be 
asked to provide an opinion as to 
whether it is as likely as not that any 
chronic back disability found is 
related to service, or any incident 
occurring therein.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the 
record.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

